Case: 13-3003    Document: 10     Page: 1    Filed: 11/28/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qcircuit

                 JOHN-PIERRE BANEY,
                      Petitioner,

                             v.
              DEPARTMENT OF JUSTICE,
                    Respondent.


                         2013-3003


    Petition for review of the Merit Systems Protection
 Board in case no. DA0752120158-I-1.


                       ON MOTION


                        ORDER
     John-Pierre Baney moves for leave to proceed in forma
 pauperis. Mr. Baney previously submitted a Uniformed
 Services Employment and Reemployment Rights Act
 (USERRA) notification indicating that his case before the
 Merit Systems Protection Board involved USERRA claims
 and thus he is exempt from paying the filing fees.

     Pursuant to 38 U.S.C. § 4323(h), if a petitioner claims
 rights under USERRA, the filing fee is waived. In this
Case: 13-3003      Document: 10      Page: 2   Filed: 11/28/2012




 JOHN-PIERRE BANEYv. DOJ                                    2

 case, Baney claimed rights under USERRA before the
 Board. Thus, Baney is exempt from paying the fee.

       Upon consideration thereof,

       IT Is ORDERED THAT:

     The motion is denied as moot. Mr. Baney is exempt
 from paying the filing fee due to his USERRA claims.

                                      FOR THE COURT


                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk

 s24